Rubenstein, S.
The assignment executed by the decedent’s widow of all of her claim, right, title and interest in and to her husband’s estate includes within its scope the exemption of $1,000, to which she was entitled under subdivision 4 of section 200 of the Surrogate’s Court Act. The said exemption vested in her upon her husband’s death (Crawford v. Nassoy, 173 N. Y. 163; Matter of Macneal, 174 Misc. 947), and there is no statutory prohibition against such an assignment (Personal Property Law, §§ 41, 32), nor is it against public policy.
Proceed accordingly.